Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2018

                                    No. 04-18-00607-CV

                         IN THE INTEREST OF S.A.M., ET AL,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02510
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to December 17, 2018. “No Further Extensions absent extraordinary
circumstances.”


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court